Case 1:15-cv-07433-LAP Document 1219-14 Filed 07/15/21 Page 1 of 3




                   EXHIBIT 2
            (File Under Seal)
      Case 1:15-cv-07433-LAP Document 1219-14 Filed 07/15/21 Page 2 of 3


Prince Andrew’s pal Ghislaine ‘groped
teen girls’
Maxwell daughter court claim
BY NEIL SYSON, IN PALM BEACH, FLORIDA 8TH JANUARY 2015, 10:05 AM

THE Prince Andrew “sex slave” scandal deepened yesterday — amid claims the
royal’s pal Ghislaine Maxwell molested underage girls.

The daughter of late media tycoon Robert Maxwell is accused in US legal papers
of lesbian attacks on teens.

Socialite Miss Maxwell, now 53, is said to have “procured” the young girls for
a mega rich paedo. The same billionaire — Jeffrey Epstein — was a pal of
Andrew’s and is at the heart of underage sex allegations against him.

Virginia Roberts, now 30, claims the Prince bedded her three times when she
was a teen being kept as a sex slave by the financier — later jailed.




ELDER ORDONEZ/INFPHOTO.COM
      Case 1:15-cv-07433-LAP Document 1219-14 Filed 07/15/21 Page 3 of 3



Evidence compiled by her lawyer about a harem of teen “masseurs” at the
paedo’s Florida mansion alleges Miss Maxwell “actively and passively
participated in sexual acts with the minor girls she recruited”.

A 15-year-old victim — identified only as “BB” — claimed the socialite kept a
closet of “sex toys and outfits” at the billionaire’s home.

Nine other “conspirators” in the sordid antics are also named by the
youngster.

Miss Maxwell is also said to have secretly taken photos of victims — and to
have “kept child pornography on her computer”.

“BB” was among more than a dozen girls to get payouts from Epstein, 61, as he
was sentenced to 18 months.




The allegations by Virginia Roberts about Andrew, 54, sparked fierce denials
from the Palace. She claims to have been 17 when he slept with her —
underage in the US.

Miss Maxwell’s spokesman branded the accusations against her a “web of lies
and deceit” — adding: “None of these allegations are on oath.

“These girls are saying anything they want for money.”

neil.syson@the-sun.co.uk
